Citation Nr: 1143389	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-26 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from May 1995 to May 1999.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of service connection for PTSD and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing impairment does not meet the criteria for hearing loss disability for VA compensation purposes. 

2.  No injury, disease, or chronic symptoms of tinnitus were manifested during service.  

3.   The Veteran did not continuously manifest symptoms of tinnitus in the years after service.  

4.   Tinnitus is not caused by any in-service event.  


CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been  met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Tinnitus was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  An August 2006 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination in January 2007.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the appellant nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Service connection for impaired hearing shall not be established when the hearing status meets pure tone and speech recognition criteria.  Hearing status shall not be considered service connected when the thresholds for the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz are all less than 40 decibels; thresholds for at least three of these frequencies are 25 decibels or less; and speech recognition scores used in the Maryland CNC tests are 94 percent or better.  38 C.F.R. § 3.385. "Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after 31 December 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of it during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, lay and medical, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Bilateral Hearing Loss

The Veteran is claiming service connection for bilateral hearing loss.  He contends that his hearing loss is related to noise exposure during service.  He reported that he worked as a gas turbine mechanic during service.

After a review of all the evidence, lay and medical, the Board finds that the Veteran does not have a hearing loss "disability" by VA standards under 38 C.F.R. § 3.385.  The Board finds that the Veteran's bilateral hearing impairment does not meet the criteria for hearing loss disability for VA compensation purposes. 

Review of the Veteran's STRs shows that the Veteran was afforded several audiometric evaluations during service.  Testing in 1995, 1998, and on separation from service in February 1999 showed pure tone thresholds that were within normal limits.  On separation examination, the Veteran denied having had past or current medical history of hearing loss.  Post-service treatment includes May 2003 VA outpatient treatment records showing complaints of a sore throat and that hearing was "muffled" in the left ear, for which antibiotics were prescribed.  

A VA audiology examination in January 2007 showed that the Veteran's hearing acuity was as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
25
20
5
5
5
Left Ear
20
15
5
5
5

The Veteran's hearing acuity was manifested by average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 9 decibels in the right ear and 8 decibels in the left ear.  Speech recognition ability 100 percent correct in the right ear and 100 percent correct in the left ear.  

Review of the record shows that the Veteran has not manifested a hearing loss "disability."  The evidence shows that the Veteran's hearing loss in the thresholds for the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz are all less than 40 decibels; that the thresholds for at least three of these frequencies are not at least 26 decibels; and speech recognition scores used in the Maryland CNC tests are 94 percent or better.  38 C.F.R. § 3.385.

In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Because the Veteran does not have a current disability of hearing loss in either ear, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, and the claim must be denied.  The Board need not reach the additional questions of noise exposure in service and relationship of current non-disabling hearing loss to service, as the claim is being denied because there is no current disability of hearing loss in either ear.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).

Service Connection for Tinnitus

The Veteran is also claiming service connection for tinnitus as a result of noise exposure during service.  As indicated, he reported that he worked as a gas turbine mechanic during service.  He reported on his claim form that he now had a constant ringing in his ears, but did not assert the onset of tinnitus in service.  At a January 2007 VA examination, he reported the onset of tinnitus after service in 2006.

After review of the record, the Board finds that the weight of the evidence demonstrates that the Veteran had noise exposure in service, but did not experience chronic symptoms of tinnitus during service or continuous symptoms of tinnitus since service separation.  Review of the STRs shows no complaint or manifestations of tinnitus while the Veteran was on active duty.  On examination for separation from service, clinical evaluation of the ears was normal.  Post-service treatment records, including VA outpatient treatment records dated from November 1999, do not show complaints or manifestations of tinnitus.  On examination by VA in January 2007, the Veteran reported that tinnitus first began in 2006.  He complained that he had a "popping" in his ears, which was taken as being persistent tinnitus.  Notably, the Veteran has not even asserted that he has experienced chronic or continuous symptoms of tinnitus, only that he now has ringing in his ears.  

The Board also finds that the weight of the evidence demonstrates that the current tinnitus is not related to service, including the noise exposure in service.  The January 2007 VA examiner was requested to render an opinion regarding whether the Veteran's tinnitus was related to service.  The January 2007 VA examiner opined that the most likely etiology of the tinnitus was eustachian tube dysfunction which, in turn, was unlikely related to service.  

The Veteran's primary contention is that he has tinnitus as a result of noise exposure during service.  The only medical opinion of record is to the effect that the cause of the tinnitus is most likely eustachian tube dysfunction that is not likely the result of service.  Under these circumstances, the Board can find no basis for establishing service connection for tinnitus, either by medical opinion or continuity of symptomatology to establish a nexus to service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection with hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

The Veteran is also claiming service connection for PTSD and a low back disorder.  Regarding the claim for service connection for PTSD, the VA outpatient treatment records dated in 2007 show the Veteran has been diagnosed with PTSD.  As pointed out by the Veteran's representative, VA regulations regarding PTSD were changed subsequent to the issuance of the most recent adjudication of the claim.  As such, the claim has not been reviewed by VA under the provisions of these liberalizing regulations.  

Regarding the issue of service connection for a low back disorder, the STRs show that the Veteran had a complaint of low back pain after some heavy lifting in February 1998.  VA outpatient treatment records show that the Veteran has current complaints of low back pain.  As pointed out by the Veteran's representative, the Veteran has not been afforded a VA examination on this matter.  The Board finds that the record meets the low threshold criteria for the need for such an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the issues of service connection for PTSD and low back disorder REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a VA compensation examination to ascertain whether the Veteran has a current disability of the low back and for an opinion as to the etiology of any low back disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that any currently diagnosed low back disability is related to service, including the episode of low back pain after lifting in service in February 1998.  

The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issues of service connection for PTSD and a low back disorder.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits, to include the applicable law and regulations pertaining to PTSD that became effective in July 2010.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


